1. The evidence for the State, independently of the confession, tended to show that the house was set on fire, and connected the defendant therewith. A motive was shown, in that the defendant was being forced to give up the house burned; part of the lumber and material from the house burned was moved to the house to which the defendant had moved, on the night or early morning of the fire, and all the household goods of the defendant had been moved to the other house. The corpus delicti was sufficiently established, and the evidence supported the verdict.
2. The special assignments of error are not meritorious. The court did not err in overruling the motion for new trial.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.
                        DECIDED SEPTEMBER 19, 1940.